DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 10/15/2019.
Claims 1-22 are presented for examination.
Claim Objections

Claim 14 is objected to because of the following informalities. Appropriate clarification is required. 
The claim recites “the data format of the fist file being different”. This language is being interpreted to mean “the data format of the first file being different” as this appears to be a typo.

Claims 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following references were cited as prior art:
Bottaccioli_2017 (Bottaccioli, Lorenzo, et al. “Building Energy Modelling and Monitoring by Integration of IoT Devices and Building Information Models.” IEEE Xplore, 1 July 2017, ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=8029717.)

Butts_2017 (University, Autodesk. “Powering BIM — Capitalizing on Revit for Building Energy Modeling.” Autodesk University, 31 Mar. 2017, medium.com/autodesk-university/powering-bim-capitalizing-on-revit-for-building-energy-modeling-8e9509a624.)

Bowers_2017 (Doug bowers. “Enhanced Building and Space Types for Revit 2018.” Applying Technology to Architecture, 17 May 2017, aectechtalk.wordpress.com/2017/05/17/enhanced-building-and-space-types-for-revit-2018/.)

Kozák_2011 (Kozak, Lukas. ENERGY CONSUMPTION-THRESHOLD MONITORING SYSTEM. May 2011, chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/www.theseus.fi/bitstream/handle/10024/28994/lukas_kozak_thesis_online_version.pdf;jsessionid=D656753F0384F402B584610149F70EC2?sequence=1.)

Pinto_2017 (Armando Pinto, Fernanda Rodrigues, André Mota, Geothermal contribution on southern Europe climate for energy efficiency of university buildings. Winter season, Energy Procedia, Volume 134, 2017, Pages 181-191, ISSN 1876-6102, https://doi.org/10.1016/j.egypro.2017.09.556)

Jiang_2017 (US9674065B2)

Motamedi_2009 (Motamedi, Ali. LIFECYCLE MANAGEMENT of FACILITIES COMPONENTS USING RADIO FREQUENCY IDENTIFICATION and BUILDING INFORMATION MODEL. June 2009, www.researchgate.net/profile/Amin-Hammad/publication/279554483_Lifecycle_management_of_facilities_components_using_radio_frequency_identification_and_building_information_model/links/55b4f9c708aed621de02d7be/Lifecycle-management-of-facilities-components-using-radio-frequency-identification-and-building-information-model.pdf.)

Kim_2014 (Jong Bum Kim, WoonSeong Jeong, Mark J. Clayton, Jeff S. Haberl, Wei Yan, Developing a physical BIM library for building thermal energy simulation, Automation in Construction, Volume 50, 2015, Pages 16-28, ISSN 0926-5805, https://doi.org/10.1016/j.autcon.2014.10.011)

Dowhower_2010 (Dowhower, Justin. Adapting Building Information Modeling (BIM) for Affordable & Sustainable Housing. May 2010, www.researchgate.net/profile/Evelyn-Allu/post/How-could-BIM-aid-in-making-housing-more-affordable-Are-there-Real-life-examples-on-this-How-much-more-affordable/attachment/5ae0631a4cde260d15dad3bf/AS%3A619261580042240%401524654874079/download/Dowhower_Thesis_FINAL+BIM+AND+SUSUTAINABLE+AFFORDABLE+HOUSING.pdf.)
‌ 
Claims 1-4, 9 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bottaccioli_2017 in view of Butts_2017.


Claim 1. Bottaccioli_2017 teaches “A method for processing building energy information, the method comprising:” (Bottaccioli_2017 Pg. 914: “In this paper, we present a software architecture for management and simulation of energy behaviours in buildings that integrates heterogeneous data such as BIM, IoT, GIS (Geographical Information System) and meteorological services.”), “inputting data of a building information model into building energy simulation software;” (Bottaccioli_2017 Pg. 919 and Figure 5: “The EAM Simulation Engine block performs building simulations using EnergyPlus [32]. It needs the following inputs: • Geometry and materials of building components (e.g. stratigraphy and shades) and their thermal and physical properties. These come from BIM models;” Figure 5 on pg. 919 demonstrates that the building information model data is input into the energy simulation engine.), and “and generating an estimation of a building's energy consumption through a calculation by the building energy simulation software based on the parameters.” (Bottaccioli_2017 Pg. 919: “The EAM Simulation Engine block performs building simulations using EnergyPlus [32]. It needs the following inputs:”; Bottaccioli_2017 Pg. 919: “The outputs of the EAM Simulation Engine block are radiant, operating and indoor temperature. It also provides the energy consumption profiles of the building.” The combination of the two aforementioned excerpts from Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on input parameters.).

Bottaccioli_2017 does not explicitly teach “automatically selecting a building category or manually selecting a building category from a group of building categories provided by the building energy simulation software;”. However, Butts_2017 does teach this claim limitation (Butts_2017 Pg. 8: “The Building/Space Type Setting dialog lists the default building types and space types based on the ASHRAE standards.”; The figure on pg. 8 demonstrates the concept of manually selecting a building category from a group of building categories provided by the building energy simulation software.).

Bottaccioli_2017 does not explicitly teach “in response to the selected building category, inputting a plurality of parameters into a lookup table of the building energy simulation software in accordance with a database of the building energy simulation software;”. However, Butts_2017 does teach this claim limitation (Butts_2017 Pg. 8: The figure on pg. 8 demonstrates that a table of parameters related to the building type is displayed when the building type is selected.).

Bottaccioli_2017 and Butts_2017 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bottaccioli_2017 and Butts_2017. The rationale for doing so would be that Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on building information model input data.  Butts_2017 teaches the concept of choosing a building category within a building energy simulation computer program that represents the building to be simulated. Therefore, it would have been obvious to combine the teachings of Bottaccioli_2017 and Butts_2017 for the benefit of the improved insight and simulation accuracy provided by the ability to run the simulation using parameters specific to the building category of the building being simulated. This presents an improvement over building energy simulation methods that do not allow a building category to be selected.

Claim 2. Bottaccioli_2017 in view of Butts_2017 also teaches “further comprising: adjusting at least one of the parameters of the lookup table according to an input from a user.” (Butts_2017 Pg. 8: “The Building/Space Type Setting dialog lists the default building types and spaces types based on the ASHRAE standards. Each item include parameters to help determine energy loads, which in turn are used to help define HVAC loads. Selecting a type expose the parameters, which can be edited by a user for specific conditions”).

Claim 3. Bottaccioli_2017 in view of Butts_2017 also teaches “wherein the group of building categories provided by the building energy simulation software includes at least one of an office building, a high energy consumption factory, a low energy consumption factory, a shopping center, a school, a restaurant, a residential building and a complex building.” (Butts_2017 Pg. 8: The figure on pg. 8 demonstrates that the list of available building types includes an office building, a high energy consumption factory (manufacturing), a low  energy consumption factory (manufacturing), a residential building (multi family), and a complex building (dormitory).).

Claim 4. Bottaccioli_2017 in view of Butts_2017 also teaches “after the step of automatically or manually selecting the building category, further comprising: in accordance with the selected building category, loading a plurality of subordinate building categories from the building energy simulation software and loading a plurality of predetermined values corresponding to the subordinate building categories, respectively, or manually inputting a plurality of values correspond to the plurality of subordinate building categories, respectively.” (Butts_2017 Pg. 8: The figure on pg. 8 demonstrates that once a building type is selected, a subset of energy analysis parameters (subordinate building categories) associated with the selected building type is displayed. The figure also demonstrates that values associated with the subset parameters are displayed.).

Claim 9. Bottaccioli_2017 in view of Butts_2017 also teaches “wherein the plurality of parameters includes the number of floors, orientations, a building length, a building width, a building height, visible transmittance of an object, solar heat gain coefficient of a window, outdoor lighting schedule, air- conditioning schedule and/or geographical location.” (Butts_2017 Pg. *: The figure on pg. 8 demonstrates that the list of parameters includes lighting schedule, which could encompass outdoor lighting schedule.).

Claim 22. Bottaccioli_2017 teaches “A system for processing the building information modeling data, comprising:” (Bottaccioli_2017 Pg. 914: “In this paper, we present a software architecture for management and simulation of energy behaviours in buildings that integrates heterogeneous data such as BIM, IoT, GIS (Geographical Information System) and meteorological services.”), “a non-transitory computer-readable storage medium comprising computer-readable instructions and one or more processors configured to receive the computer-readable instructions to perform:” (Bottaccioli _2017 Abstract: “In this paper, we present a software architecture for management and simulation of energy behaviours in buildings that integrates heterogeneous data such as BIM, IoT, GIS (Geographical Information System) and meteorological services.” The use of software to perform the simulations indicates the use of a computer (memory and processor).), “inputting building information modeling information into building energy simulation software;” (Bottaccioli_2017 Pg. 919 and Figure 5: “The EAM Simulation Engine block performs building simulations using EnergyPlus [32]. It needs the following inputs: • Geometry and materials of building components (e.g. stratigraphy and shades) and their thermal and physical properties. These come from BIM models;” Figure 5 on pg. 919 demonstrates that the building information model data is input into the energy simulation engine.), and “and generating an estimation of a building's energy consumption through a calculation by the building energy simulation software based on the parameters.” (Bottaccioli_2017 Pg. 919: “The EAM Simulation Engine block performs building simulations using EnergyPlus [32]. It needs the following inputs:”; Bottaccioli_2017 Pg. 919: “The outputs of the EAM Simulation Engine block are radiant, operating and indoor temperature. It also provides the energy consumption profiles of the building.” The combination of the two aforementioned excerpts from Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on input parameters.).

Bottaccioli_2017 does not explicitly teach “automatically selecting a building category or manually selecting a building category from a group of building categories provided by the building energy simulation software;”. However, Butts_2017 does teach this claim limitation (Butts_2017 Pg. 8: “The Building/Space Type Setting dialog lists the default building types and space types based on the ASHRAE standards.”; The figure on pg. 8 demonstrates the concept of manually selecting a building category from a group of building categories provided by the building energy simulation software.).


Bottaccioli_2017 does not explicitly teach “in response to the selected building category, inputting multiple parameters into a lookup table of the building energy simulation software in accordance with a database of the building energy simulation software;” However, Butts_2017 does teach this claim limitation (Butts_2017 Pg. 8: The figure on pg. 8 demonstrates that a table of parameters related to the building type is displayed when the building type is selected.).

Bottaccioli_2017 and Butts_2017 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bottaccioli_2017 and Butts_2017. The rationale for doing so would be that Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on building information model input data.  Butts_2017 teaches the concept of choosing a building category within a building energy simulation computer program that represents the building to be simulated. Therefore, it would have been obvious to combine the teachings of Bottaccioli_2017 and Butts_2017 for the benefit of the improved insight and simulation accuracy provided by the ability to run the simulation using parameters specific to the building category of the building being simulated. This presents an improvement over building energy simulation methods that do not allow a building category to be selected.

Claim 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bottaccioli_2017 in view of Butts_2017 in further view of Bowers_2017.

Claim 5. Bottaccioli_2017 in view of Butts_2017 does not explicitly teach “wherein the data of the building information model includes information of at least one room, the method further comprises:”. However, Bowers_2017 does teach this claim limitation (Bowers_2017 Pg. 3: The figure at the top of pg. 3 demonstrates that building data includes data pertaining to a room.), 

Bottaccioli_2017 in view of Butts_2017 does not explicitly teach “in accordance with the data of the building information model, automatically defining a type of the at least one room, respectively, or manually defining a type of the at least one room, respectively.”. However, Bowers_2017 does teach this claim limitation (Bowers_2017 Pg. 3: The figure at the top of pg. 3 demonstrates the concept of manually defining a type of the at least one room).

Bottaccioli_2017, Butts_2017, and Bowers_2017 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bottaccioli_2017, Butts_2017, and Bowers_2017. The rationale for doing so would be that Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on building information model input data.  Butts_2017 teaches the concept of choosing a building category within a building energy simulation computer program that represents the building to be simulated. Bowers_2017 teaches the concept of defining a room type in a building energy simulation. Therefore, it would have been obvious to combine the teachings of Bottaccioli_2017, Butts_2017, and Bowers_2017 for the benefit of the improved versatility provided by the additional option to specify a room type compared to simulation methods that do not allow the user to specify a room type.

Claim 6. Bottaccioli_2017 in view of Butts_2017 in further view of Bowers_2017 also teaches “wherein the plurality of parameters includes personnel density, lighting density and/or equipment density corresponding each of the at least one room, and wherein the information of the at least one room includes the numbering of the at least one room.” (Bowers_2017 Pg. 3: The figure at the top of pg. 3 demonstrates that the list of parameters includes lighting density.; Bottaccioli_2017 Pg. 920: Figure 6 demonstrates that the information available about a room includes a room number (Room 1, Room 2, etc.).

Claim 7. Bottaccioli_2017 in view of Butts_2017 does not explicitly teach “further comprising: in accordance with the selected building category, loading a plurality of subordinate building categories from the building energy simulation software, and in accordance with the data of the building information model, loading values comprising volume ratio, personnel density, lighting density and/or equipment density corresponding to each of the plurality of subordinate building categories.”. However, Bowers_2017 does teach this claim limitation (Bowers_2017 Pg. 2: The figure at the bottom of pg. 2 demonstrates that once a building type is selected, a subset of energy analysis parameters (subordinate building categories) associated with the selected building type is displayed. The figure also demonstrates that lighting density values are displayed.).

Bottaccioli_2017, Butts_2017, and Bowers_2017 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bottaccioli_2017, Butts_2017, and Bowers_2017. The rationale for doing so would be that Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on building information model input data.  Butts_2017 teaches the concept of choosing a building category within a building energy simulation computer program that represents the building to be simulated. Bowers_2017 teaches the concept of defining a room type in a building energy simulation. Therefore, it would have been obvious to combine the teachings of Bottaccioli_2017, Butts_2017, and Bowers_2017 for the benefit of the improved versatility provided by the additional option to specify a room type compared to simulation methods that do not allow the user to specify a room type.


Claim 8. Bottaccioli_2017 in view of Butts_2017 also teaches “locating at least one parameter corresponding to the plurality of subordinate building categories from the data of the building information modeling and inputting the at least one parameter into the lookup table;” (Butts_2017 Pg. 8: “The Building/Space Type Setting dialog lists the default building types and space types based on the ASHRAE standards. Each item include parameters to help determine energy loads, which in turn are used to help define HVAC loads. Selecting a type expose the parameters, which can be edited by a user for specific conditions:” This excerpt from Butts_2017 demonstrates the capability to input information for the energy analysis parameters (subordinate building categories) associated with the selected building type.), and “and when there is no parameter being located, in accordance with the database, inputting a parameter corresponding to the subordinate building category into the lookup table.” (Butts 2017 Pg. 8: “The Building/Space Type Setting dialog lists the default building types and space types based on the ASHRAE standards. Each item include parameters to help determine energy loads, which in turn are used to help define HVAC loads. Selecting a type expose the parameters, which can be edited by a user for specific conditions:” This excerpt from Butts_2017 demonstrates the capability to input information for the energy analysis parameters (subordinate building categories) associated with the selected building type.).

Bottaccioli_2017 in view of Butts_2017 does not explicitly teach “wherein the step of inputting the plurality of parameters into the lookup table comprises: in accordance with the selected building category, providing a plurality of subordinate building categories by the building energy simulation software;”. However, Bowers_2017 does teach this claim limitation (Bowers_2017 Pg. 2: The figure at the bottom of pg. 2 demonstrates that once a building type is selected, a subset of energy analysis parameters (subordinate building categories) associated with the selected building type is displayed.). 

Bottaccioli_2017, Butts_2017, and Bowers_2017 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bottaccioli_2017, Butts_2017, and Bowers_2017. The rationale for doing so would be that Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on building information model input data.  Butts_2017 teaches the concept of choosing a building category within a building energy simulation computer program that represents the building to be simulated. Bowers_2017 teaches the concept of defining a room type in a building energy simulation. Therefore, it would have been obvious to combine the teachings of Bottaccioli_2017, Butts_2017, and Bowers_2017 for the benefit of the improved versatility provided by the additional option to specify a room type compared to simulation methods that do not allow the user to specify a room type.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bottaccioli_2017 in view of Butts_2017 in further view of Kozák_2011.

Claim 10. Bottaccioli_2017 in view of Butts_2017 also teaches “further comprising: receiving an actual result of energy consumption;” (Bottaccioli_2017 Pg. 921: Figure 7 demonstrates that a measured (actual) value was used.), and “comparing the actual result with the estimation of the building energy consumption to generate a comparison value;” (Bottaccioli_2017 Pg. 921: Figure 7 and Table 1 demonstrate that the measured and simulated results were compared and a percentage difference (comparison value) was calculated.)


Bottaccioli_2017 in view of Butts_2017 does not explicitly teach “and if the comparison value exceeds a predetermined threshold, transmitting an alarm signal.”. However, Kozák_2011 does teach this claim limitation (Kozák_2011 Pg. 21: “Figure 3 is an example of an image that comes with the alarm message. In this figure can be observed that the user had defined a limit for hourly consumption maximum - green line. This value had been overrun twice, therefore an alarm was fired and a contact person was notified. ” This excerpt from Kozák_2011 teaches the concept of generating a notification (alarm signal) when a value exceeds a certain threshold, which is the main concept of this claim limitation.).

Bottaccioli_2017, Butts_2017 and Kozák_2011 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bottaccioli_2017, Butts_2017 and Kozák_2011 . The rationale for doing so would be that Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on building information model input data.  Butts_2017 teaches the concept of choosing a building category within a building energy simulation computer program that represents the building to be simulated. Kozák_2011 teaches the concept of generating a notification (alarm signal) when a value exceeds a certain threshold. Therefore, it would have been obvious to combine the teachings of Bottaccioli_2017, Butts_2017, and Kozák_2011 for the benefit of the improved insight provided by the ability to know if the results are within an acceptable range during the simulation instead of waiting until the simulation has completed, compared to simulation methods that do not notify the user when the energy consumption reaches a certain threshold.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bottaccioli_2017 in view of Butts_2017 in further view Kozák_2011 in further view of  Pinto_2017 in further view of Jiang_2017.

Claim 11. Bottaccioli_2017 in view of Butts_2017 in further view of Kozák_2011 also teaches “if the first comparison value exceeds the first predetermined threshold, transmitting a first alarm signal;” (Kozák_2011 Pg. 21: “Figure 3 is an example of an image that comes with the alarm message. In this figure can be observed that the user had defined a limit for hourly consumption maximum - green line. This value had been overrun twice, therefore an alarm was fired and a contact person was notified. ” This excerpt from Kozák_2011 teaches the concept of generating a notification (alarm signal) when a value exceeds a certain threshold, which is the main concept of this claim limitation.), “and if the second comparison value exceeds the second predetermined threshold, transmitting a second alarm signal.” (Kozák_2011 Pg. 21: “Figure 3 is an example of an image that comes with the alarm message. In this figure can be observed that the user had defined a limit for hourly consumption maximum - green line. This value had been overrun twice, therefore an alarm was fired and a contact person was notified. ” This excerpt from Kozák_2011 teaches the concept of generating a notification (alarm signal) when a value exceeds a certain threshold, which is the main concept of this claim limitation.).

Bottaccioli_2017 in view of Butts_2017 in further view of Kozák_2011 does not explicitly teach “wherein the estimation of the building energy consumption includes an estimation of a first room and an estimation of a second room, the actual result of energy consumption includes an actual result of a first room and an actual result of a second room, the step of comparing the actual result with the estimation of the building energy consumption comprises:”. However, Pinto_2017 does teach this claim limitation (Pinto_2017 Pg. 186: “The main purpose of the energy audit was to identify the energy consumption of each space and assess the indoor environmental comfort and occupant use to allow the development of the building energy model. … Detailed measurements were made, as described: • Scholarships room: lighting, equipment (Figure 3 and 4) and indoor environment; • Robotics laboratory: total energy consumption (lighting and equipment), indoor environment; • The whole building except the robotics laboratory, lighting, equipment and indoor environment; • Energy consumption of data centre close control unit; • Energy consumption of thermal power plant, including pumps, fans, ground source heat pump and control; • Lighting and units that are connected to the UPS; • Overall building energy consumption.” The use of the term each space indicates that measurements were taken for at least two rooms. This excerpt from Pinto_2017 teaches the concept of measuring an actual result of a first room and an actual result of a second room.; Pinto_2017 Pg. 188: “Comparison between building energy consumption measured and calculated by space types (Fig 11), in which a difference lower than 11% was achieved.” This excerpt from Pinto_2017 demonstrates that energy consumption for at least two rooms was simulated (estimated).). 

Bottaccioli_2017 in view of Butts_2017 in further view of Kozák_2011 does not explicitly teach “comparing the actual result of the first room with the estimation of the first room so as to generate a first comparison value, and comparing the actual result of the second room with the estimation of the second room so as to generate a second comparison value;”. However, Pinto_2017 does teach this claim limitation (Pinto_2017 Pg. 188: “Comparison between building energy consumption measured and calculated by space types (Fig 11), in which a difference lower than 11% was achieved.” This excerpt from Pinto_2017 demonstrates that measured (actual) results were compared with calculated (estimated) results and a difference percentage (comparison value) was calculated.).

Bottaccioli_2017, Butts_2017, Kozák_2011 and Pinto_2017 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bottaccioli_2017, Butts_2017, Kozák_2011 and Pinto_2017. The rationale for doing so would be that Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on building information model input data.  Butts_2017 teaches the concept of choosing a building category within a building energy simulation computer program that represents the building to be simulated. Kozák_2011 teaches the concept of generating a notification (alarm signal) when a value exceeds a certain threshold. Pinto_2017 teaches the concept of comparing measured (actual) results with simulated (estimated) results and calculating a difference percentage (comparison value). Therefore, it would have been obvious to combine the teachings of Bottaccioli_2017, Butts_2017, Kozák_2011 and Pinto_2017 for the benefit of the improved insight provided by the ability to determine how accurately the simulation software estimates the building’s actual energy consumption. This presents an improvement over building energy simulation methods that do not allow the comparison of actual and simulated results.

Bottaccioli_2017 in view of Butts_2017 in further view of Kozák_2011 in further view of Pinto_2017 does not explicitly teach “wherein the predetermined threshold includes a first predetermined threshold and a second predetermined threshold, and the step of transmitting the alarm signal comprises:”. However, Jiang_2017 does teach this claim limitation (Jiang_2017 Col. 4, Lns. 18-22: “The load percentage threshold may contain a positive load percentage threshold and a negative load percentage threshold, a positive Vx may be compared with the positive load percentage threshold, and a negative VX may be compared with the negative load percentage threshold.” This excerpt from Jiang_2017 teaches the concept of a single threshold actually being comprised of two different thresholds, which is the main concept of this claim limitation.).

Bottaccioli_2017, Butts_2017, Kozák_2011 , Pinto_2017, and Jiang_2017 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bottaccioli_2017, Butts_2017, Kozák_2011, Pinto_2017, and Jiang_2017. The rationale for doing so would be that Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on building information model input data.  Butts_2017 teaches the concept of choosing a building category within a building energy simulation computer program that represents the building to be simulated. Kozák_2011 teaches the concept of generating a notification (alarm signal) when a value exceeds a certain threshold. Pinto_2017 teaches the concept of comparing measured (actual) results with simulated (estimated) results and calculating a difference percentage (comparison value). Jiang_2017 teaches the use of two predetermined thresholds that can each trigger an alarm signal. Therefore, it would have been obvious to combine the teachings of Bottaccioli_2017, Butts_2017, Kozák_2011, Pinto_2017, and Jiang_2017 for the benefit of the improved insight provided by being made aware when the simulation values reach both an upper and lower limit, compared to simulation methods that only allow a threshold alarm at one set point. 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bottaccioli_2017 in view of Butts_2017 in further view of Motamedi_2009 in further view of Kim_2014.

Claim 12. Bottaccioli_2017 in view of Butts_2017 also teaches “before the step of inputting the data of the building information model into the building energy simulation software, further comprising: inputting the data of the building information model that includes a plurality of objects;” (Bottaccioli_2017 Pg. 919: “The EAM Simulation Engine block performs building simulations using EnergyPlus [32]. It needs the following inputs: • Geometry and materials of building components (e.g. stratigraphy and shades) and their thermal and physical properties. These come from BIM models;” This excerpt from Bottaccioli_2017 teaches the concept of inputting building information model data, which includes multiple objects (components), into a building energy simulation.), and “removing the second category of objects;” (Butts_2017 Pg. 9: “Occupancy, lighting and power schedules can be edited in the template for default settings, and these can be customized to add, rename and remove types:” This excerpt from Butts_2017 teaches the concept of deleting a category of objects from a building information model, which is the main concept of this claim limitation.). 

Bottaccioli_2017 in view of Butts_2017 does not explicitly teach “identifying the plurality of objects to generate results of identification;”. However, Motamedi_2009 does teach this claim limitation (Motamedi_2009 Pg. 252: “Attaching RFID tags to components provides the ability to remotely identify and track each component individually.” This excerpt from Motadmedi_2009 teaches the concept of establishing an identification system for the components of the building information model, which is the main concept of this claim limitation.).

Bottaccioli_2017 in view of Butts_2017 does not explicitly teach “dividing the plurality of objects into a first category and a second category in accordance with the results of identification;”. However, Motamedi_2009 does teach this claim limitation (Motamedi_2009 Pg. 246: “In general, building components can be categorized into three groups: (1) fixed components in the structure (e.g., walls, HVAC parts), (2) movable components (e.g., Fire extinguishers, or fixed component before installation) and, (3) temporary components that are used during the construction (e.g., scaffoldings).” This excerpt from Motamedi_2009 teaches the concept of dividing building information model components (objects) into at least two categories, which is the main concept of this claim limitation.).

Bottaccioli_2017 in view of Butts_2017 does not explicitly teach “and defining attributes of the first category of objects.” However, Motamedi_2009 does teach this claim limitation (Motamedi_2009 Pg. 246: “In general, building components can be categorized into three groups: (1) fixed components in the structure (e.g., walls, HVAC parts), (2) movable components (e.g., Fire extinguishers, or fixed component before installation) and, (3) temporary components that are used during the construction (e.g., scaffoldings).” This excerpt from Motamedi_2009 teaches the concept of dividing building components (objects) into groups (categories) and assigning characteristics (defining attributes) to each category (e.g. fixed, movable, or temporary).).

Bottaccioli_2017, Butts_2017 and Motamedi_2009 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bottaccioli_2017, Butts_2017 and Motamedi_2009. The rationale for doing so would be that Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on building information model input data. Butts_2017 teaches the concept of choosing a building category within a building energy simulation computer program that represents the building to be simulated. Motamedi_2009 teaches the concept of establishing an identification system for the components of a building information model. Therefore, it would have been obvious to combine the teachings of Bottaccioli_2017, Butts_2017 and Motamedi_2009 for the benefit of the improved ability to identify each individual component compared to simulation methods that that do not include a component identification system. 


Bottaccioli_2017 in view of Butts_2017 in further view of Motamedi_2009 does not explicitly teach “readjusting the first category of objects in accordance with a predetermined rule of building energy simulation software;”. However, Kim_2014 does teach this claim limitation (Kim_2014 Pg. 17, Right Col, 1st Par: “For BIM-based energy simulation in early design, software tools need to have intuitive GUIs [2], seamless data exchange capabilities [19], reliable BIM compatibilities [5], and automated rule-based translation capabilities from BIM to BEM [18].” This excerpt from Kim_2014 teaches the concept of translating a BIM model into a BEM model based on a set of rules. This process could include making adjustments to objects in the BIM model to allow it to be used as a BEM model.).

Bottaccioli_2017, Butts_2017, Motamedi_2009 and Kim_2014 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bottaccioli_2017, Butts_2017, Motamedi_2009 and Kim_2014. The rationale for doing so would be that Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on building information model input data.  Butts_2017 teaches the concept of choosing a building category within a building energy simulation computer program that represents the building to be simulated. Motamedi_2009 teaches the concept of establishing an identification system for the components of a building information model. Kim_2014 teaches the concept of translating a BIM model into a BEM model based on a set of rules. Therefore, it would have been obvious to combine the teachings of Bottaccioli_2017, Butts_2017, Motamedi_2009 and Kim_2014 for the benefit of the improved insight provided especially in the area of building energy consumption provided by the translation of a BIM into a BEM model compared to simulation methods that do not allow a BIM model to be reconfigured into a BEM model.

Claim 13. Bottaccioli_2017 in view of Butts_2017 in further view of Motamedi_2009 in further view of Kim_2014 also teaches “wherein the step of inputting the building information modeling data comprises: loading the building information modeling data into a first software.” (Bottaccioli_2017 Pg. 918-919: “Figure 4 shows the Energy Analysis Model (EAM) that consists of rooms and analytical surfaces generated from the BIM model and exported by Revit in gbXML data-format. Figure 5 reports the proposed energy modelling optimization process. The EAM Simulation Engine block performs building simulations using EnergyPlus [32].” This excerpt from Bottaccioli_2017 demonstrates the BIM information is exported using Revit and the simulation software EnergyPlus runs simulations using the exported data.).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bottaccioli_2017 in view of Butts_2017 in further view of Motamedi_2009 in further view of Kim_2014 in further view of Dowhower_2010.

Claim 14. Bottaccioli_2017 in view of Butts_2017 in further view of Motamedi_2009 in further view of Kim_2014 does not explicitly teach “wherein the step of defining attributes of the objects of the first category further comprises: exporting the building information modeling data to a first file in a second software, the data format of the fist file being different from that of the building information modeling data.” However, Dowhower_2010 does teach this claim limitation (Dowhower_2010 Pg. 122: “Autodesk’s Revit Architecture, for example, can’t perform thermal gain/loss calculations, but the BIM model that is created in Revit can be exported as a gbXML (Green Building XML web-based format) to an energy analysis program such as Autodesk’s Ecotect Analysis.”).

Bottaccioli_2017, Butts_2017, Motamedi_2009, Kim_2014 and Dowhower_2010 are analogous art because they are from the same field of endeavor in building design. Before the effective filling date of the invention, it would have been obvious to a person of ordinary skill in the art, to combine Bottaccioli_2017, Butts_2017, Motamedi_2009, Kim_2014 and Dowhower_2010. The rationale for doing so would be that Bottaccioli_2017 teaches the concept of performing a building energy consumption simulation based on building information model input data.  Butts_2017 teaches the concept of choosing a building category within a building energy simulation computer program that represents the building to be simulated. Motamedi_2009 teaches the concept of establishing an identification system for the components of a building information model. Kim_2014 teaches the concept of translating a BIM model into a BEM model based on a set of rules. Dowhower_2010 teaches the concept of exporting building information model data for use by another software. Therefore, it would have been obvious to combine the teachings of Bottaccioli_2017, Butts_2017, Motamedi_2009, Kim_2014 and Dowhower_2010  for the benefit of the improved insight provided by the ability to use the building information model data in another software that can run additional analyses and provide additional information about the building being simulated. This presents an improvement over simulation methods that do not allow the building information model data to be exported.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REYNOLDS SAUNDERS JR. whose telephone number is (571)272-5527. The examiner can normally be reached 08:30 AM - 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kamini Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/KAMINI S SHAH/                                                                                                     Supervisory Patent Examiner, Art Unit 2146                                                                                                   

/MARK SAUNDERS/Examiner, Art Unit 2146